Exhibit 10.21(a)

OCEANFIRST FINANCIAL CORP.

AMENDMENT No. [    ] TO

EMPLOYMENT AGREEMENT

This amendment (this “Amendment”) is entered into on this      day of
                     2011, by and between [Insert name] (the “Executive”) and
OceanFirst Financial Corp., a Delaware corporation (the “Holding Company”).

WHEREAS, the Executive and the Holding Company previously entered into an
Employment Agreement dated [Insert date of prior agreement] , [which was
subsequently amended and restated effective as of March 17, 2008, and amended on
or about December     , 2010], (the “Agreement”); and

WHEREAS, the Executive and the Holding Company deem it in their best interests
to amend the Agreement in certain respects.

NOW THEREFORE, in consideration of the above premises and mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt of which is acknowledged, the Executive and the Holding Company agree as
follows:

1. Amendment to the Agreement. Section 2(a) of the Agreement is hereby amended
by replacing the existing paragraph with the following:

(a) The period of Executive’s employment under this Agreement shall be deemed to
have commenced as of the Effective Date and shall continue for a period of
thirty-six (36) full calendar months thereafter. Commencing on the Effective
Date, and continuing on each anniversary thereafter, the disinterested members
of the board of directors of the Holding Company (the “Board”) may extend the
Agreement an additional year such that the remaining term of the Agreement shall
be three (3) years unless the Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 8 of this
Agreement. The Board will review the Agreement and Executive’s performance
annually for purposes of determining whether to extend the Agreement and the
rationale and results thereof shall be included in the minutes of the Board’s
meeting. The Board shall give notice to the Executive as soon as possible after
such review as to whether the Agreement is to be extended.

2. Further Assurances. The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Amendment.

3. Effective Date; No Other Amendments. Each of the parties hereto agrees that
the amendment to the Agreement contained herein shall be effective as of
                    , 2011 and all references to the “Effective Date” in the
Agreement shall refer to the Effective Date of this Amendment. Except as
expressly amended hereby, the provisions of the Agreement are hereby ratified
and confirmed by the parties and shall remain unchanged and in full force and
effect. All references in the Agreement to “this Agreement” shall be read as
references to the Agreement, as amended hereby.



--------------------------------------------------------------------------------

4. Construction and Governing Law. This Amendment shall be construed together
with, and as a part of, the Agreement and shall be governed in all respects by
the laws of the State of Delaware as such laws are applied to agreements to be
performed entirely in such state, except to the extent preempted by federal law.

SIGNATURES

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Agreement to be
executed and its seals to be affixed hereunto by its duly authorized officers
and directors, and the Executive has signed this Agreement, on date written
above.

 

ATTEST:     OCEANFIRST FINANCIAL CORP.

 

    By:  

 

Secretary      

For Entire Board of Directors

WITNESS:      

 

    By:  

 

     

Executive